PER CURIAM.
Affordable Contracting, Inc., and James Ford, [collectively “defendants”] appeal an order denying their motion to vacate the special master’s report and the order approving the report. We reverse.
The trial court granted defense counsel’s motion to withdraw and allotted defendants twenty days to obtain new counsel. During that time frame when defendants were unrepresented, the special master conducted a hearing and issued a report on a pending motion concerning defendants’ alleged discovery violations, and the trial court entered an order approving the report. Pursuant to Dunker v. Calkins, 691 So.2d 1090 (Fla. 3d *1124DCA 1996), and cited cases, the special master and the trial court should have deferred action on the pending matter during the twenty-day interval. Accordingly, the order denying defendants’ motion to vacate must be reversed.
Reversed and remanded.